Citation Nr: 1426358	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-06 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressed mood.


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2004 to April 2005 and from April 2006 to October 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In pertinent part, this rating decision granted service connection for PTSD with depressed mood, and assigned a 30 percent disability evaluation, effective October 25, 2007.

In a February 2008 rating decision, the RO granted an effective date of October 25, 2006, the date following the Veteran's discharge.

In a January 2009 rating decision, the RO granted an increased rating to 50 percent disabling, effective October 25, 2006.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for PTSD with depressed mood remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran provided testimony at a March 2014  hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The  issue of entitlement to service connection for a traumatic brain injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1. Prior to May 13, 2010, the Veteran's PTSD with depressed mood was productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired memory, anxiety, depression, intrusive thoughts, sleep impairment, and difficulty in establishing and maintaining effective social relationships.    

2. Since May 13, 2010, the Veteran's PTSD with depressed mood was manifested by severe symptoms, that resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 50 percent for service-connected PTSD with depressed mood prior to May 13, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

2. The criteria for a disability rating of 70 percent, but no higher, for PTSD with depressed mood have been met since May 13, 2010. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran originally received VCAA notice in May 2007.  There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. 

The duty to assist provisions of VCAA have been met. The claims file contains service treatment records, reports of post-service medical treatment, and reports of recent VA examinations in January 2008, May 2010, and June 2011.

The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests.

In March 2014, the Veteran was afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue on appeal and explained the concept of an increased rating, claim.  The hearing focused on the elements necessary to substantiate his increased rating claim and the Veteran through his testimony demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  The VLJ held the record open for 30 days to allow the Veteran to submitted additional evidence identified during the hearing.  The Veteran did not submit any additional evidence.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).  The Board can adjudicate the claim based on the current record.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.

Laws and Regulations

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As there are identifiable periods of time, since the effective date of service connection, during which this condition has been shown to be disabling to a higher degree than assigned, "staged" ratings are warranted.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision. See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's PTSD with depressed mood has been rated pursuant to the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under that code, evaluations may be assigned ranging between 0 and 100 percent. 

Under DC 9411, a 50 percent rating is warranted under DC 9411 for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A maximum 100 percent rating is assigned for PTSD that causes total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The Global Assessment of Function (GAF) score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994). When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 117-18.

In an April 2007 VA outpatient evaluation, the Veteran was assessed for PTSD symptoms.  It was noted that he had been sober for 30 days and had recently started an antidepressant regimen.  The Veteran reported that he was separated from his wife.  He denied nightmares, avoidance symptoms, and hypervigilance since being sober.

The Veteran was afforded a January 2008 VA examination.  The Veteran reported difficulty falling asleep due to racing thoughts and waking twice a night.  He reported occasional nightmares, hypervigilance, and the tendency to isolate.  He also reported feeling uncomfortable with people behind his back although he reported this feeling decreased since his sobriety.  By way of history, the Veteran indicated that he had been in treatment with the VA since April 2007 including a week of an inpatient substance abuse program.  The Veteran left high school in the twelfth grade but later earned his diploma.  

On mental status examination, the Veteran was appropriately dressed, groomed, and cooperative.  No impairment was noted in communication and no unusual motor movements or dysfunctional behavior patterns were observed or reported.  The examiner indicated that the Veteran's abstract reasoning was somewhat poor.  Concentration and long term memory were within normal limits.  There was no indication of any thought disorder or paranoia.  The examiner estimated the Veteran to be of average IQ.  The Veteran had a history of hospitalization for suicidal attempts in service, but denied any overt attempts or risks of execution.  The examiner indicated that the Veteran's capacity for appropriate social judgment was somewhat self-serving and asocial.  The examiner diagnosed PTSD with depressed mood and a history of poly-substance dependence in 8 months full recovery.  The examiner assigned a GAF of 58.

A city and county of San Francisco Department of Public Health Assessment, received January 2008, indicates the Veteran is doing well with medication and is employed.

In an April 2008 Vet Center intake form, a counselor made an assessment of single event PTSD, substance abuse-methamphetamine, and assigned a GAF of 50.

The Veteran was afforded a May 2010 VA examination.  The Veteran reported that his first suicide attempt was in 2006 with his most recent suicide attempt in December 2009.  The Veteran reported a history of assault and domestic violence.  The Veteran endorsed symptoms of recurrent, intrusive, distressing recollections of the in-service event.  He reported nightmares 2 times a month but denied flashbacks.  He reported intense psychological distress on exposure to internal or external cues that symbolize or resemble an aspect of the event.  He reported physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the event.  He indicated that he tried to avoid thoughts, feelings, or conversations associated with the trauma.  He further indicated that he tried to avoid activities, places, or people that arouse recollection of the trauma.  He reported an inability to recall important aspects of trauma.  He had marked diminished interest or participation in significant activities.  He reported feelings of detachment or estrangement.  His only 2 close friends were his uncle and his girlfriend.  He was noted to have a restricted range of affect and sense of foreshortened future.  He reported difficulty falling or staying asleep without medication and irritability and outbursts of anger.  The Veteran reported that he was unemployed since 2008 due to drug use relapse.  He reported that his job performance was not good and attendance record was poor due to his mental health problems.  He reported that he is presently in school on the GI bill.

On mental status examination, the Veteran appeared anxious but casually attired.  He had good eye contact and normal rate and rhythm of speech.  The Veteran was without impairment of thought processes or communication.  He denied delusions and hallucinations.  He denied suicidal or homicidal ideations.  His mood and affect was described as fair, stressed out, nervous, and little anxiety.  The examiner assigned a GAF of 44 and indicated it reflects serious impairment.  He was determined not competent to manage his financial affairs.

The Veteran was afforded a June 2011 VA examination.  He reported frequent episodes of anxiety, a tightening in his chest, and an inability to sit still.  The examiner noted a moderate problem of depressed mood.  The Veteran reported daily anger and irritability and that he received 4 to 5 hours of sleep a day.  He reported nightmares five times a week.  He indicated that his sleep problems, nightmares, and anxiety have increased over the past year.  On review of psychiatric history since his May 2010 VA examination, the Veteran indicated that he was terminated from individual PTSD treatment due to missed meetings.  He reported that he was no longer attending couples therapy.  He denied any psychiatric admissions.  He denied any suicidal or homicidal ideation but reported 2 physical altercations since the previous VA examination.  The Veteran reported current distressing recollection of his in-service trauma.  It was noted he experienced psychological distress when exposed to internal cues that reminded him of his trauma.  He reported a diminished interest in participating in significant activities in his life.  He reported feelings of detachment and estrangement from others.  He reported a foreshortened future and difficulty falling and staying asleep.  He reported difficulty concentrating, hypervigilance, and an exaggerated startle response.  

The June 2011 examiner noted the Veteran had relatively poor work history.  Since the May 2010 VA examination, the Veteran was fired from a job of less than three months due to a verbal conflict with a coworker.  The Veteran reported part-time attendance at a community college.  He was not employed.  His previous job was seasonal harvesting and he reported hopes of being employed there again.  The Veteran indicated that he lived with his fiancée and infant son.  He stated that he had no friends and that his only hobbies were watching television.  

On mental status examination, he was casually dressed and his hygiene appeared good.  He was oriented times three.  He recalled the presidents back to Carter.  He completed serial seven subtractions with multiple errors and did not seem to notice the errors.  The examiner noted the Veteran was visibly anxious during the examination, but had good eye contact and normal speech volume and rhythm.  His affective expression showed range.  He was noted to become annoyed or irritated easily.  His thought process was goal directed.  He denied auditory or visual hallucinations.  He endorsed feelings of paranoia that people did not like him and were judging him.  He reported that he has regular routines and becomes irritated when they are interrupted and his belongings are moved.  He reported 2 panic attacks monthly.  He stated that he develops shortness of breath, begins pacing, and cannot think clearly.  He denied current suicidal ideation.  He reported vague homicidal ideation mainly in the form of road rage.  He denied noticing any memory problems.  The examiner noted no evidence of any thought impairment during the interview.  The Veteran was competent to manage his own funds.  

The June 2011 examiner indicated that PTSD signs and symptoms result in deficiencies in work, school, family relations, judgment, and mood.  The examiner noted the Veteran had difficulty adapting to stressful situations as evidenced by his problems keeping a job and his frequent arguments with his female partner.  Further, the examiner noted the Veteran had difficulty establishing and maintaining effective work and social relationships.  The examiner noted the Veteran's had minimal tolerance for emotional discomfort and reacted with anger.  The Veteran had impaired judgment with disturbances in mood and motivation.  The examiner noted that Veteran exhibited an unstable mood that varied from depression to irritability and anger quickly.  The examiner stated the Veteran had periods of anxiety, paranoia, panic attacks less than once per week, and chronic sleep problems.  It was noted the Veteran appeared to have few coping mechanism to help manage his emotional state internally and his acts of his distress created problems in social and occupational functioning.  He was assigned a GAF score of 45 based solely on the diagnosis of PTSD.

During the March 2014 Board hearing, the Veteran reported that he was employed as a diesel mechanic but had some attendance problems.  He reported suicidal ideation with an attempt in 2007, difficulty adapting to stressful circumstances, avoiding crowds, isolating himself, and trouble sleeping.

Analysis

In this case, the Veteran's service-connected PTSD with depressed mood is currently rated as 50 percent disabling.  Upon review of the evidence, the Board finds that the Veteran's psychiatric disability underwent a worsening during the appeal period, as evidenced by the decrease in GAF scores and increase in symptoms.  Thus, the Board finds that staged ratings are appropriate in this case. 

Given the outpatient treatment reports, January 2008, May 2010, and June 2011 VA examination reports, the April 2008 Vet Center in-take form, the March 2014 hearing testimony, and the lay evidence of record, the Board finds that the Veteran's level of disability was consistent with the 50 percent rating, prior to May 13, 2010.  The Board finds, however, that there is evidence of a worsening in symptomatology such that the effect on the Veteran's psychiatric disability on his ability to function increased to meet the criteria for a 70 percent rating, but no higher, since May 13, 2010. 

In finding that a 50 percent rating, and no higher, was warranted prior to May 13, 2010, the Board notes that, "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under the general criteria for rating mental disorders. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed . Cir.2013).  At the outset, the Board notes that since filing his claim for service-connected for PTSD in April 2007, the Veteran reported his PTSD symptoms to include: trouble sleeping, nightmares, hypervigilance, tendency to isolate, and some paranoia.  At the January 2008 VA examination, the Veteran reported a period of sobriety beginning March 2007.  Moreover, there was no mention of hallucinations or suicidal ideation.  

Prior to May 13, 2010, the medical and lay evidence as well as the reported GAF scores establish that there is occupational and social impairment with reduced reliability and productivity.  The Veteran's own statements noted in outpatient treatment records, the Vet Center intake form, and to VA examiners reflect that while the Veteran had irritability and sleep disturbances that he functioned satisfactorily with medication and counseling.  The symptoms endorsed by the Veteran prior to May 13, 2010, are adequately contemplated by the 50 percent rating.  Moreover, the Veteran does not endorse the severity and types of symptoms as outlined in the 70 percent criteria or higher prior to May 13, 2010.

It is clear from the evidence of record that the Veteran's PTSD with depressed mood is now manifested by more severe symptoms than were initially present, including the undocumented suicide attempt.  In finding that a 70 percent rating is warranted since May 13, 2010, the Board has considered the Veteran's lay statements and the medical reports and opinions of record.

Overall, the Board finds that the Veteran's symptoms of suicidal ideation, impaired impulse control with a tendency towards physical violence, especially with his fiancée, and difficulty in adapting to stressful circumstances (including work or a work-like setting), such as school, result in deficiencies in most areas.  It is clear from the records that the Veteran's PTSD with depressed mood is now manifested by more severe symptoms than were initially present, such that an increased rating is warranted.  

Notably, the Veteran's PTSD with depressed mood was noted to cause "serious impairment" on VA examination in May 2010.  It was indicated that the Veteran's PTSD stressors and symptoms exacerbate his poly-substance dependence.  VA treatment records note physical altercations between the Veteran and his fiancée, and he reported two physical altercations since the May 2010 VA examination and verbal altercations at work.  The evidence also demonstrated deficiencies in thinking and mood and an inability to establish and maintain effective friendships.  In June 2011, however, a VA examiner noted the Veteran was in sustained full remission and his GAF score of 45 was assigned solely based on the diagnosis of PTSD.  The June 2011 examiner noted that the Veteran was able to maintain seasonal employment because he worked alone but struggled with school work due to problems with concentration.  The VA examination reports and outpatient treatment reports clearly show difficulty adapting to stressful circumstances.  The Board finds that his presentation nearly approximates the criteria for a 70 percent rating since May 13, 2010.

The Board has also considered whether the Veteran's PTSD with depressed mood has resulted in total social and occupational impairment at any point during the pendency of his claim, such that a 100 percent schedular evaluation is warranted, but finds that it is not.  Although the Veteran has not reported friends outside of his family, the fact remains that the Veteran has maintained his relationship with his fiancée and uncle and has been able to maintain some level of social functioning, as evidenced by his seasonal employment and school enrollment.  Although the Veteran had an unconfirmed report of suicide, the seriousness of such a report is not known as there is no indication that he attends treatment.  Based on the spacing of the his in-service attempt and the purported post-service attempt, these symptoms fall short of persistent danger of hurting self.  Thus, the evidence does not demonstrate that he is totally impaired.  Accordingly, there is no basis upon which to assign a 100 percent schedular rating any point during the relevant time period under DC 9411. See 38 C.F.R. § 4.130.

The above determinations are based upon consideration of applicable rating provisions. The Board finds that the Veteran's disability level and symptomatology are adequately described by the rating criteria.  Indeed, the Veteran's symptomatology, to include irritability, sleep issues, anger outbursts, depressed mood, diminished concentration, heightened startle response, decreased concentration, anxiety and paranoia, and suicidal attempts, are exactly the type of symptomatology contemplated by the rating criteria set forth under the general formula for rating mental disabilities.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the available schedular evaluation for his service-connected psychiatric disability is somehow inadequate, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted. See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2013).

ORDER

Entitlement to an initial rating in excess of 50 percent for service-connected PTSD with depressed mood is denied.

Entitlement to a disability rating of 70 percent for service-connected PTSD with depressed mood from May 13, 2010, is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


